DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s submission filed on 22 March, 2021 under 37 CFR 1.114. As noted above, the amendments have been entered. Accordingly, claims 1-7 and 9-11 remain pending, wherein claim 8 is cancelled and claims 9-11 are new.
It will be noted that Applicant’s amendments to the claims overcome the rejection of claim 8 under 35 U.S.C. 112(a) and the rejections of claims 1-8 under 35 U.S.C. 112(b).

Drawings
Figures 1, 2, and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as noted within pages 4, lines 8-11 and 28-29).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Particularly, claims 1 and 11 recite the limitation “locating means” which provides the nonce terminology “means” joined with the functional language of “locating”. The claims fail to recite further structural definition of the “locating means”, such that the claim limitation is understood to invoke interpretation under 35 U.S.C. 112(f). The corresponding structure is disclosed at page 10, lines 6-8, so as to distinguish the locating means is intended to encompass “a peg and cavity” and the equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOMEN (US 2008/0148756 A1).
As to claim 1(claim 1 which has been interpreted under 35 U.S.C. 112(f)), OOMEN discloses an assembly(e.g., 100) having a two-stage cryogenic refrigerator(e.g., 109 with 111 and 110; par. 39) and associated mounting arrangement(as shown in figures of OOMEN), said assembly comprising: 
a sock(see annotated figure 3) having a first stage corresponding to a first stage of the refrigerator(see annotated figure 3), and a closed end(see annotated figure 3 of which is designated by 112); 
the first stage of the refrigerator being in thermal contact with the first stage of the sock(see annotated figure 3; par. 39 and 49), and a second stage of the refrigerator being in thermal contact with a heat exchanger(e.g., 103; par. 39) within the sock, between the first stage of the sock and the closed end of the sock(see annotated figure 3); 
at least one fastener(par. 39) within a section of the sock extending between the first stage of the sock and the closed end of the sock(see annotated figure 3), said at least one fastener acting on the second stage of the refrigerator and the heat exchanger(par. 39) to mechanically clamp the second stage of the refrigerator into contact with the heat exchanger (par. 39-40), and said at least one fastener comprises a bolt (a bolt connection, such as that shown in annotated figure 3, is disclosed by OOMEN).

    PNG
    media_image1.png
    826
    1351
    media_image1.png
    Greyscale

Annotated Figure 3
As to claim 3, OOMEN discloses wherein the heat exchanger is connected as part of a thermosiphon arrangement(e.g., 105 is a heat pipe described in par. 40-44 and/or further 310/303 is further a refrigerant pipe system where gravity is utilized to aid in the cycling of refrigerant to the 103 and then evaporated back out of the system as described in par. 50).

As to claim 4, OOMEN discloses comprising thermosiphon tubes(e.g., 107, 302, and 304) are connected to the heat exchanger through a wall of the sock(see annotated figure 3).

As to claim 5, OOMEN discloses comprising inlet and outlet ports(as thermosiphons by design have vapor and liquid sections wherein liquid is provided along one path and then vapor sections for the flow of vapor from hot to cold and back to the liquid section) linking the see annotated figure 3) and each including include a flexible element (par. 49 -- bellow) such that a location of the heat exchanger may be moved independently of the location of the closed end of the sock (par. 49).

As to claim 6, OOMEN discloses wherein the heat exchanger defines a chamber(e.g., chamber within heat pipe) that is cooled by the cryogenic refrigerator(par. 42).

As to claim 7, OOMEN discloses wherein the chamber is linked to a cryogen vessel enclosing a superconducting magnet(par.42 and 45).

As to claim 9, OOMEN discloses wherein the at least one fastener comprises the bolt (a bolt connection, such as that shown in annotated figure 3, is disclosed by OOMEN).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over OOMEN (US 2008/0148756 A1), in view of GILGRASS (US 2008/0271467 A1) and MILLER (US 4,667,487).
As to claim 2, OOMEN wherein the cryogenic refrigerator is mounted within the sock(see annotated figure 3) such that the assembly is constructed with the second stage refrigerator being subsequent the first stage refrigerant, and the closed end of the sock being subsequent an open end of the sock. However, OOMEN does not necessarily provide the configuration of the assembly such that the second stage of the refrigerator is above the first stage of the refrigerator, and a closed end of the sock is above an open end.
However, the orientation of a cryogenic refrigerator is known to be provided based on design constrains/considerations such as vertical configurations are considered to overcome the drawbacks of horizontal configurations, such as reduction of efficiency or increase wear of the refrigerator parts (par. 31 of GILGRASS), and further provide good access for servicing and replacement of refrigerators (par. 31 of GILGRASS). Similarly, one of ordinary skill within the art might consider horizontal configurations over vertical to overcome issues known with vertically oriented refrigerators that are experience helium gas stratification if the refrigerator fails or is removed for service (col. 1, lines 54-64 of MILLER).  For this, a desired orientation of the refrigerator might be better over another orientation depending on the design constraints and considerations made when designing the arrangement of a cryogenic refrigerator and mounting assembly, such that it would have been obvious for one having ordinary skill within the art at the time the invention was made to orient the cryogenic refrigerator as claimed, since it has been held that rearranging parts of an inventions involves only routine skill in the art (MPEP §2144.04 see GILGRASS and MILLER at least). In addition, looking at the present invention, there is no criticality of the claim limitation, as it explicitly states on page 9, “Fig. 9 illustrates another example embodiment of the present invention, in which the cryogenic refrigerator 17 is inverted, such that the second stage 124 of the refrigerator is above the first stage 122 of the refrigerator, and the closed end of the sock 15 is above the open end. Such an arrangement allows heat exchanger 130 to be more easily positioned at a top of a thermosiphon, but the present invention extends also to arrangements in which the20 refrigerator is mounted more conventionally, with the second stage 124 below the first stage 122, and the closed end of the sock 15 below the open end of the sock.”

 Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OOMEN (US 2008/0148756 A1), in view of TATSUO (JP 2004294041 A – published 21 October, 2004).
As to claim 10 and 11 (claim 10 which has been interpreted under 35 U.S.C. 112(f)), OOMEN discloses a fastener which included a bolt (see rejection of claim 1, wherein the structure is provided with exterior threading joined to interior threading which presents a bolt connection). However, OOMEN does not further disclose wherein the at least one fastener comprises the locating means or the through-hole and threaded stud.
TATSUO is within the same field of endeavor of an assembly involving a cryocooler with two stages and a mounting arrangement (abstract on pg. 1; fig. 2 – two stages). TATSUO combination of 70B and through holes 65B and 35B) acting on the second stage of the refrigerator to fasten the second stage of the refrigerator (6B; fig. 2; pg. 9-10) to the heat exchanger (300; fig. 2). TATSUO provides this arrangement to enhance thermal contact between the cooling stages so as to maintain cryogenic temperatures (pg. 1-4). TATSUO ensures that contact is maintained and enhanced through fasteners that may be removed upon removal of the cryocooler.  This would ensure that not only can the cryocooler still be removed as needed, which is provided as being capable with such mounting arrangements using fasteners as disclosed by TATSUO, (pg. 9 of TATSUO – As described above, according to the present embodiment, the long thin jig 100 of the driver tool or the like is inserted into the jig insertion hole 73 of the attaching/detaching portion 50 of the freezing portion 5 from the outside of the vacuum chamber 1. 11, the jig 100 can be used to release the fastening of the fastening member 70 or to fasten the fastening member 70. Thereby the refrigeration unit 5 can be removed from the vacuum tank 1 while maintaining the vacuum thermal insulation state of the first vacuum thermal insulation 10 favorable), but the contact between the various portions of the cryogenic refrigeration, such as the second stage of the refrigerator, and the heat exchanger are maintained in thermal contact so as to enhance the overall performance of the cryocooler.  This is strong evidence that modifying OOMEN as claimed would was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., maintaining secured contact between the second stage of the refrigerator and heat exchanger to enhance overall performance). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OOMEN by TATSUO such that the connection therebetween could be a through-hole and threaded stud, which is further equivalent to a peg and cavity defined as the locating means (as the cavity could be seen as the through-hole and threaded stud as the peg), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of maintaining secured contact between the second stage of the refrigerator and heat exchanger to enhance overall performance. Thus, it would have been obvious for one having ordinary skill within the art, prior to the effective filing date of the claimed invention to modify OOMEN with the teachings of TATSUO to incorporate a fastener being either the locating means or the through hole and threaded stud for the above reasons.

Response to Arguments
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive. 
Particularly, Applicant alleges at page 4 of the arguments filed 22 March, 2021, “Oomen merely teaches a screw thread on the outside of the heat exchanger or some other, undefined ‘mechanical connection which is releasable.’…Oomen thus does not teach that ‘said at least one fastener comprises a bolt, a locating means, or a through-hole and threaded stud’ ”. The Examiner first notes that the claim encompasses, under broadest reasonable interpretation, three different options the fastener may be encompassed by, such that the claim does not require that all three be disclosed by OOMEN. OOMEN teaches a male threaded structure which is joined to a female threaded structure to enable connection of the second stage of the refrigerator to the heat exchanger. For this, the Examiner believes that OOMEN teaches a bolt construction of the fastener, and therefore teaches the structure required by independent claim 1. Therefore, the 
More so, looking at claims 10 and 11, the Applicant distinguishes that the at least one fastener is a locating means and through-hole and threaded stud, respectively. The Examiner acknowledges that OOMEN does not disclose the locating means (a peg and cavity or the equivalents thereof) and through-hole and threaded stud. However, TATSUO teaches such limitations, in the newly presented claim rejection under 35 U.S.C. 103 of claims 10 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/8/2021